DETAILED ACTION
                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection(s) of claims 11 and 23  under 35 USC 112(b) as being indefinite has been withdrawn in view of the amendment filed on 11/25/2020
        Applicant’s arguments, see pages 10-13 of the response, filed 11/25/2020, with respect to the rejection(s) of claims 1-4, 6-7, 9-16, 18-19, 21-25 under 35 U.S.C. 102(a) as being anticipated by Kamp et al. (US 2017/0178917)/ the rejection(s) of claims 1-4, 5, 6-7, 9-10, 12-19, 21-22, 24-25  under 35 U.S.C. 102(a) as being anticipated by Kao et al. (US 2015/0140827)/ the rejection(s) of claims 8 and 20 under 35 U.S.C. 103 as being unpatentable over Kamp and further in view of Hudson et al. (US 2017/0076955) ( particularly the arguments that: Kamp /Kao/Hudson fails to disclose “the first and second region being formed to have a top surface at a substantially same height along a surface of the processing target object, as required in amended claims 1, 13 because in Kamp, the top surface of the silicon layer 401 and the top surface of the hard mask layer 405 are at significantly different heights/the silicon layer 401 and the hard mask layer 405 are formed along different surfaces of the target object and the top surface of the barrier layer 220 and the top surface of the material layer 230 of Kao have significantly different heights, as shown in Fig 2B of Kao; Kamp/Kao fails to disclose “ the second plasma is generated from a mixed gas containing a fluorine-containing gas, a hydrogen-2 gas) have been fully considered and are persuasive.  The rejection(s) of claims 1-4, 6-7, 9-16, 18-19, 21-25 under 35 U.S.C. 102(a) as being anticipated by Kamp et al. (US 2017/0178917)/ the rejection(s) of claims 1-4, 5, 6-7, 9-10, 12-19, 21-22, 24-25  under 35 U.S.C. 102(a) as being anticipated by Kao et al. (US 2015/0140827)/ the rejection(s) of claims 8 and 20 under 35 U.S.C. 103 as being unpatentable over Kamp and further in view of Hudson et al. (US 2017/0076955)
 have been withdrawn. However, upon further consideration and search, newly added claim 28 will be rejected under 35 U.S.C. 103 as being unpatentable over Kamp et al. (US 2017/0178917) in view of Hudson et al. (US 2017/0076955) as set forth in detail below

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kamp et al. (US 2017/0178917) in view of Hudson et al (US 2017/0076955)
   Kamp discloses a method comprising:

 etching the first region ( page 3, para 0040, fig. 4B) by repeating a sequence comprising: exposing the processing substrate/target object with a first plasma in the processing vessel and forming a modified layer 412 within the first region by the first plasma ( page 3, para 0043-0045, figs. 3, 4C)
 exposing the processing substrate/target object with a second plasma in the processing vessel and removing the modified layer by the second plasma ( page 3, para 0047, figs 3, 4E), wherein the second plasma is generated from a mixed gas containing a NF 3/ a fluorine-containing gas, argon and a H 2 gas (page 3, para 0047)
 Unlike the instant claimed invention as per claim 28, Kamp fails to specifically disclose the limitation of wherein the second plasma is generated from a mixed gas containing a fluorine-containing gas, a hydrogen-containing gas, an oxygen-containing gas and an inert gas
Hudson discloses a method of forming recessed feature comprises a step of exposing the substrate with a plasma in the processing vessel to remove a dielectric layer wherein the plasma is generated from a mixed gas containing a NF 3 gas, an O2 gas and a nitrogen gas (page 7, para 0065-0066)
  Since both Kamp (fig. 4C) and Hudson (fig. 3A) are concerned with etching recessed feature having sidewalls, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included oxygen gas/a co-reactant gas in 

Allowable Subject Matter
Claims 1-5, 8-17, 20-27 allowed.
          The reason for allowance of claims 1-5, 8-17, 20-27 is discussed in paragraph 2 above

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.